Citation Nr: 0727241	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-28 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right (major) shoulder injury from July 
26, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1981 and from August 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices in St. Petersburg, Florida, and Columbia, South 
Carolina, respectively.  The April 2005 rating decision 
granted service connection for residuals of a right shoulder 
injury and assigned a 0 percent (noncompensable) evaluation 
effective July 26, 2004.  The August 2006 rating decision 
increased the veteran's disability evaluation to 10 percent 
effective July 26, 2004.  The agency of original jurisdiction 
in this appeal is currently the Columbia, South Carolina, VA 
Regional Office (RO).

In January 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDING OF FACT

1.  For the period from July 26, 2004 to May 23, 2006, the 
veteran's service-connected right (major) shoulder disability 
was manifested by limitation of motion and pain, with medical 
imaging studies revealing degenerative soft tissue changes 
affecting this joint but with the ability to abduct the right 
shoulder abduction well in excess of 90 degrees (i.e., above 
the shoulder level) on objective examination.

2.  For the period from May 24, 2006 to the present, the 
veteran's service-connected right (major) shoulder disability 
is manifested by limitation of motion and pain, with right 
shoulder abduction restricted to no higher than the shoulder 
level on objective examination due to pain, but no evidence 
of ankylosis of scapulohumeral articulation, malunion of the 
humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint.


CONCLUSIONS OF LAW

1.  For the period from July 26, 2004 to May 23, 2006, the 
criteria for an initial evaluation in excess of 10 percent 
for residuals of a right (major) shoulder injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2006).

2.  For the period commencing on May 24, 2006, the criteria 
for a 20 percent evaluation (and no higher) for residuals of 
a right (major) shoulder injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5202, 5203 (2006).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2006 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In May 2006 the RO provided notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
VA medical records, scheduled VA examinations, and there is 
no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

A September 2004 VA MRI of the right shoulder showed 
fibrillation fraying or partial tearing of the supraspinatus; 
acromioclavicular joint subluxation; and tear, detachment or 
scarring of the anterior labrum, a Hill-Sachs deformity was 
not identified.

At an April 2005 VA examination, the veteran reported waking 
up with pain in his shoulder.  He took Motrin twice a day and 
massaged it, stretched it, and went for physical therapy for 
two months.  He indicated that all of this helped with the 
pain.  He reported that when his armed flared up the right 
lower arm became weak.  He called in sick when his right 
shoulder flared up.  It was noted that the veteran was right 
handed and his job was constantly involved climbing ladders 
and putting his hands up above his shoulders.  

Examination of the right shoulder showed no deformity and no 
tenderness during palpation.  There was mild crepitation 
during range of motion.  Forward flexion was 0 to 180 
degrees, abduction was 0 to 180 degrees, and internal and 
external rotation was 0 to 90 degrees.  There was no pain on 
motion.  There was no additional limitation of motion during 
or after repetitive motion and there was no weakened 
movement, fatigue, lack of endurance, or incoordination.  It 
was noted that the veteran did not wear a sling.  He could 
continue all his activities of daily living during the flare 
ups.  The examiner noted that a March 2005 MRI of the 
shoulder noted fibrillation, fraying or partial tearing of 
the supraspinatus appeared to be present; acromioclavicular 
joint subluxation; and tear, detachment or scarring of the 
anterior labrum.

VA treatment records dated May 2003 to August 2006 show that 
in August 2004 the veteran complained of pain in his right 
shoulder.  He reported pain which was not related to exercise 
which woke him in the middle of the night.  The examination 
noted the veteran had limited range of motion related to 
extension and noted the veteran had been a drywall installer 
for five years which required overhead activity.  The veteran 
reported he had not had any treatment for his right shoulder 
other than
the initial treatment in 1982.  A September 2004 occupational 
therapy evaluation noted his job required a lot of strenuous 
overhead activities.  The veteran had decreased internal 
range of motion.  

In August 2005, the veteran complained of right shoulder 
pain.  The examination showed decreased range of motion with 
abduction to 120 to 130 degrees.  There was tenderness over 
the bicipital tendon, worse with pronation, with good 
strength bilaterally.  In April 2006, the veteran reported 
physical therapy for two months plus home exercise, but his 
right shoulder was no better.  The examination showed 
decreased right shoulder range of motion with deep tendon 
reflexes and strength was noted as normal.  No edema was 
present.

At a May 24, 2006 VA examination, the veteran reported flare 
ups.  The veteran indicated that his shoulder disability 
prevented him from exercising.  He was not employed at the 
time of the examination.  The examination demonstrates 
limitation of motion of the right shoulder at the shoulder 
level, with abduction from 0 to 90 degrees with pain 
beginning at 80 degrees and ending at 90 degrees.  Passive 
range of motion was noted as 0 to 95 degrees with pain 
beginning at 80 degrees and ending at 95 degrees.  There was 
no additional loss of motion with repetitive use.

Flexion was noted as 0 to 130 degrees with pain beginning at 
95 degrees and ending at 130 degrees.  Passive range was 
noted as the same.  External rotation was from 0 to 90 
degrees with pain beginning at 90 degrees and ending at 90 
degrees.  Passive range of motion was noted as the same.  
There was no additional loss of motion with repetitive use.

Internal rotation was from 0 to 90 degrees with pain 
beginning at 0 degrees and ending at 90 degrees.  Passive 
range was noted as the same.  There was no additional loss of 
motion with repetitive use.  

A November 2006 VA orthopedic clinic note indicated that the 
veteran reported increased pain over the last three to five 
years.  It occasionally bothered him at night.  Occasionally 
it went away and occasionally became quite severe.  The 
examination showed limited abduction and external rotation 
was to about 90 degrees.  There was pain over the 
acromioclavicular joint.  There was good initiation of 
abduction with no obvious weakness.  There was good forward 
flexion with some limited motion in the right compared to the 
left.  His neck was without problems.  There was no obvious 
muscle wasting and neurological was intact.

X-rays of the shoulder showed some acromioclavicular joint 
arthritis, but no other acute lesions.  It was noted that a 
MRI scan done two years earlier suggested chronic fraying of 
the rotator cuff, but no acute tear and no signs of chronic 
dislocating shoulders.  

It was noted that the veteran did not need surgery.  He was 
instructed in the proper care of the shoulder and he was 
discharged from the clinic.  He was to avoid working 
overhead, picking up heavy objects and any sort of strenuous 
contact sports to his shoulder.  

At his January 2007 Board Central Office Hearing, the veteran 
testified that he worked in industrial insulation and worked 
a lot overhead.  The veteran stated that the VA examiner in 
November 2006 informed him that he had arthritis and that was 
why the pain in his shoulder was so severe.  He indicated he 
was given Ibuprofen for his shoulder pain.  

Criteria and analysis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

The RO has currently evaluated the veteran's right (major) 
shoulder disability as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (limitation of motion of the 
arm).  The veteran was assigned a 10 percent evaluation based 
on limitation of motion, pain, and the presence of 
degenerative disease in the shoulder joint.

Under Diagnostic Code 5003, the condition is rated under the 
appropriate code based on limitation of functioning of the 
affected part, or otherwise a 10 percent evaluation may be 
assigned for limitation of functioning of a major joint due 
to arthritis.

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, or 5203.  
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present in the case at hand.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
when the limitation of motion of the major arm is at shoulder 
level; a 30 percent rating is assigned when limitation of 
motion is midway between the side and the shoulder level; a 
40 percent rating is assigned when limitation is to 25 
degrees from the side.

Normal range of shoulder motion is 0 to 180 degrees of 
flexion, 0 to 180 degrees of adduction, 0 to 90 degrees of 
external rotation, and 0 to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I (2006).

Pursuant to Diagnostic Code 5202, a 10 percent evaluation is 
warranted for impairment of the clavicle or scapula when 
there is malunion or nonunion without loose movement (major 
extremity).  A 20 percent evaluation requires nonunion with 
loose movement or dislocation (major extremity).

According to Diagnostic Code 5203, a 20 percent evaluation 
for impairment of the humerus is warranted when there is 
recurrent dislocation with infrequent episodes and guarding 
of movement at the shoulder level only.  A 30 percent 
evaluation requires frequent episodes and guarding of all arm 
movements.

The above evidence demonstrates that the veteran's right 
shoulder disability is shown to include painful motion due to 
his injury residuals.  Prior to May 24, 2006, the evidence 
indicated that he was able to abduct his right shoulder well 
beyond 90 degrees, which is the level of his shoulder.  The 
Board concludes that the medical evidence warrants the 
assignment of no more than a 10 percent rating for traumatic 
degenerative joint disease of the right shoulder, under 
Diagnostic Code 5003 and 5010, shown on medical imaging 
examination, with complaints of pain on motion for the period 
from July 26, 2004 to May 24, 2006.  With no objective 
evidence of limitation of motion of the right shoulder to no 
higher than the level of the shoulder (Diagnostic Code 5201), 
and no evidence of any ankylosis (Diagnostic Code 5200), and 
no evidence of malunion of the humerus, or fibrous union with 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes of guarding of movement only the should 
lever, or more (Diagnostic Code 5202), the criteria for an 
initial evaluation in excess of 10 percent are not met or 
more closely approximated for this period. 

However, the VA examination of May 24, 2006 is the earliest 
clinical demonstration that the veteran's limitation of 
motion was limited to abduction no higher than shoulder level 
due to pain, with motion no higher than 90 degrees.  This 
limit was consistently demonstrated in clinical evidence 
dated thereafter.  Therefore, this level of impairment 
warrants the assignment of a 20 percent evaluation, pursuant 
to the criteria contained in Diagnostic Code 5201, for the 
period commencing on May 24, 2006.  Assignment of an 
evaluation greater than 20 percent is not supported by the 
evidence, however, as the medical facts of the case do not 
show that the veteran's right shoulder is limited in 
abduction to midway between his side and shoulder level 
(i.e., 45 degrees), much less that it is limited to only 25 
degrees of abduction from the side.  There is also no 
objective evidence of further limitations based on weakness, 
lack of endurance, pain or fatigue following repetitive use.  
Even with pain, the veteran is not restricted is his range of 
right shoulder abduction to less than 80 degrees, which more 
closely approximates the criteria for a 20 percent evaluation 
under Diagnostic Code 5201 for abduction limited to no higher 
than the shoulder level.  (See 38 C.F.R. § 4.7).  This 
finding is uncontradicted by any other evidence of record.  

Additionally, there is also no evidence that warrants 
referral of the veteran's claims for extraschedular 
consideration.  There is no evidence of marked interference 
with employment, frequent periods of hospitalization, or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's 
right shoulder.  Treatment has been limited, the veteran is 
not shown to have been hospitalized due to right shoulder 
disability, and he continues to work installing insulation.  
Accordingly, the claim will not be referred for 
extraschedular consideration.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right (major) shoulder injury for the period from July 
26, 2004 to May 23, 2006 is denied.

A 20 percent evaluation for residuals of a right (major) 
shoulder injury effective May 24, 2006 is granted. 



____________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


